In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00070-CV

______________________________



LUFKIN INDUSTRIES, INC., Appellant


V.


MICHAEL JOSEPH FALCON, TERRENCE BAKER,

GUARDIAN OF THE PERSON AND ESTATE OF
KELLEIGH TERRAN FALCON, AND AS NEXT FRIEND FOR
KIERRA FALCON AND KELESE FALCON, MINOR CHILDREN, Appellees




On Appeal from the County Court at Law

Panola County, Texas

Trial Court No. 2004-320







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Lufkin Industries, Inc., the sole appellant in this case, has filed a motion seeking to dismiss
its appeal.  Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, the motion is granted. 
Tex. R. App. P. 42.1.
	We dismiss the appeal.


						Bailey C. Moseley
						Justice

Date Submitted:	June 25, 2007
Date Decided:		June 26, 2007


yle="font-family: 'Times New Roman', serif">V.
 
TDCJ-ID, ET AL., Appellees


                                              

On Appeal from the 12th Judicial District Court
Walker County, Texas
Trial Court No. 22760


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            In this appeal transferred from the Fourteenth District Court of Appeals, the clerk's record
was due to be filed with this Court before January 18, 2005.
  J. B. Stell Gaines, Sr., is an inmate in
the Texas Department of Criminal Justice—Institutional Division and has filed a pro se appeal from
the dismissal of his lawsuit against the Texas Department of Criminal Justice.  To date, no portion
of the record has been filed.
            Gaines has not been declared indigent by the trial court and is thus responsible for paying or
making adequate arrangements to pay the clerk's fees for preparing the record.  See Tex. R. App. P. 
37.3(b).  On January 21, 2005, we sent Gaines a letter informing him the record was past due and
the clerk's fees had not been paid.  In that letter, we informed Gaines that he needed to make
arrangements to have the record filed immediately.  On February 17, 2005, we informed Gaines by
letter that, if he did not make adequate arrangements to pay the clerk's fees, we would dismiss the
appeal for want of prosecution.  While Gaines did respond to both of our letters, he has not made
arrangements for the payment of the clerk's fees.  Gaines has alleged to this Court he has filed a
request to proceed in forma pauperis, but the District Clerk of Walker County has informed this
Court otherwise.  The district clerk has informed us that no request for a finding of indigence has
been filed and that Gaines has made no arrangements to secure payment of the clerk's fees.  The
district clerk has also informed us that the district clerk's office is not willing to prepare the clerk's
record in the absence of any arrangements to pay the clerk's fees.  Currently, no record has been filed
with this Court.
            We dismiss the appeal for want of prosecution.



                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          March 2, 2005
Date Decided:             March 3, 2005